—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered July 20, 2001, convicting defendant upon his plea of guilty of four counts of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to four counts of criminal sale of a controlled *607substance in the third degree. County Court sentenced defendant as a second felony offender on each count to the minimum permissible prison term of 4V2 to 9 years, to run concurrently. Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.